UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6256


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BRIAN GALE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Raymond A. Jackson, District Judge. (4:17-cr-00047-RAJ-RJK-1; 4:18-
cv-00152-RAJ-RJK)


Submitted: July 18, 2019                                          Decided: August 8, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Brian Gale, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Brian Gale seeks to appeal the district court’s order denying his 28 U.S.C. § 2255

(2012) motion for failure to comply with Rule 2(b)(5) of the Rules Governing § 2255

Proceedings and providing Gale 60 days in which to file a compliant motion. As a

threshold matter, we “have an independent obligation to verify the existence of appellate

jurisdiction, even in the absence of a jurisdictional challenge from one of the parties.”

Williamson v. Stirling, 912 F.3d 154, 168 (4th Cir. 2018) (internal quotation marks

omitted).

       We may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2012), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “In the ordinary

course a final decision is one that ends the litigation on the merits and leaves nothing for

the court to do but execute the judgment.” Ray Haluch Gravel Co. v. Cent. Pension Fund

of Int’l Union of Operating Eng’rs & Participating Emp’rs, 134 S. Ct. 773, 779 (2014)

(internal quotation marks omitted).

       The order Gale seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED



                                             2